UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5006


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALLACE BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00437-CCB-1)


Submitted:    November 24, 2009             Decided:   January 4, 2010


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, THE ORENBERG LAW FIRM, P.C., North Bethesda,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Mushtaq Z. Gunja, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wallace      Brown      appeals          from      his    convictions           for   two

counts of possession of cocaine with intent to distribute.                                           On

appeal,     Brown        challenges          the       sufficiency           of    the        evidence

supporting his jury convictions and the denial of his motion to

suppress.      We affirm.

              To    establish         a    violation         of    21     U.S.C.       §     841(a)(1)

(2006), the Government must prove beyond a reasonable doubt that

the    defendant:         (1)     knowingly;               (2)     possessed            a    narcotic

controlled substance; (3) with the intent to distribute it.                                         See

United States v. Randall, 171 F.3d 195, 209 (4th Cir. 1999).                                         A

defendant challenging the sufficiency of the evidence “bears a

heavy burden.”           United States v. Beidler, 110 F.3d 1064, 1067

(4th   Cir.    1997)       (internal         quotation            marks      omitted).          “[A]n

appellate      court’s      reversal          of       a    conviction            on    grounds      of

insufficient        evidence      should          be   confined         to    cases         where   the

prosecution’s failure is clear.”                           United States v. Jones, 735

F.2d   785,        791    (4th     Cir.       1984)         (internal         quotation         marks

omitted).

              With regard to the charge arising from the cocaine

sale   at   Tivoly       Avenue,          Brown    contends        that      the       evidence     was

insufficient        because      he       provided         alibi    evidence           and    evidence




                                                   2
regarding a potential police motive for fabricating evidence. *

However, the jury was free to reject Brown’s alibi evidence and

allegations of police misconduct.          In convicting Brown, the jury

plainly credited the testimony of the officers, and we do not

review the jury’s credibility determinations on appeal.                  See

United States v. Wilson, 484 F.3d 267, 283 (4th Cir. 2007).

          Turning to the charge arising from the cocaine found

in   Brown’s   apartment,     Brown       asserts    that    his   testimony

contradicted that of the police officers.            However, again, we do

not review the credibility of the witnesses, and we “must assume

that the jury resolved all contradictions in testimony in favor

of the Government.”     United States v. United Med. & Surgical

Supply Corp., 989 F.2d 1390 (4th Cir. 1993).

          Finally,    Brown   contends       that,    even    assuming   the

cocaine in the apartment belonged to him, there was insufficient

evidence of his intent to distribute.          However, we conclude that

the drug paraphernalia found in Brown’s apartment, the weight of

the drugs, and the fact that officers observed Brown conducting

a drug deal provided more than sufficient evidence to satisfy

the Government’s burden of proving intent to distribute.                 See

United States v. Fisher, 912 F.2d 728, 729-31 (4th Cir. 1990)

     *
       Brown also asserts that the officers’ testimony conflicted
regarding the timeline of events.      However, a review of the
record does not show a concrete conflict.



                                      3
(finding     sufficient         evidence           of    possession       with      intent    to

distribute 1.52 grams of cocaine where cocaine was packaged for

individual      sale      and        was    found        in     proximity     to    firearms).

Accordingly, the Government’s evidence was sufficient to support

the jury’s guilty verdict on both counts.

            Next, Brown asserts that the district court committed

clear   error      in    preferring          the       police    officer’s        testimony    to

Brown’s    at   the      hearing       on    the       motion     to    suppress.        At   the

hearing,     the    district           court       was       faced     with   a    credibility

question--the officer testified that he witnessed Brown conduct

a drug deal, and Brown testified that he was not there.                                       The

officer’s testimony was corroborated by the cocaine found in the

buyer’s    possession,          as    well       as    the    cocaine    found      in   Brown’s

apartment and the currency found in Brown’s car.

            In reviewing the denial of a motion to suppress, we

“particularly           defer        to      a        district       court’s       credibility

determinations, for it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”                 United States v. Abu Ali, 528 F.3d 210,

232 (4th Cir. 2008) (internal quotation marks omitted), cert.

denied, 129 S. Ct. 1312 (2009).                          When the district court has

denied a suppression motion, we review the evidence in the light

most favorable to the Government.                         See United States v. Neely,

564 F.3d 346, 349 (4th Cir. 2009).                            Viewing the evidence under

                                                   4
this standard, there was no clear error in the district court’s

credibility     determination.    Accordingly,     Brown’s   challenge    to

the denial of his motion to suppress is without merit.

           Based on the foregoing, we affirm Brown’s convictions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5